DETAILED ACTION
The instant application having Application No. 17/154,905 filed on 1/21/2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 10/901,694.  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim recites a method comprising the same limitations as the apparatus claimed in the instant application.
The claims are compared in the following table:
Examined Application 17/715,905
Reference Patent 10,949,167

1. A memory comprising: 
an arithmetic logic unit (ALU) comprising an adder circuit and is configured to determine partial product operands based on received first and second operands by comparing respective bits of the first operand and the second operand, wherein the ALU is further configured to, in response to a multiplication operation command, provide the partial product operands to the adder circuit and the adder circuit is configured to provide an output that is a product of the first operand and the second operand, 




wherein, the ALU is further configured to, in response to an addition operation command, provide the first operand and the second operand to the adder circuit and the adder circuit is configured to provide a sum of the first operand and the second operand 


receiving a sum/product control signal indicating an addition or a multiplication operation; 

and controlling the multiplexer to provide the partial product operands to the adder circuit of the ALU in response to the sum/product control signal indicating the multiplication operation; 

and controlling the multiplexer to provide the first operand and the second operand to the adder circuit of the ALU in response to the sum/product control signal indicating the addition operation.

10. A method comprising: 
receiving a first operand and a second operand at an arithmetic logic unit (ALU) of a memory; determining partial product operands based on the first operand and the second operand; in response to a multiplication operation command, provide the partial product operands to an adder circuit of the ALU, wherein the output of the adder circuit is a product of the first operand and the second operand, wherein determining the partial product operands based on the first operand and the second operand includes determining partial product bits by comparing respective bits of the first operand and the second operand; 

and in response to an addition operation command, provide the first operand and the second operand to the adder circuit of the ALU, wherein the output of the adder circuit is a sum of the first operand and the second operand.

11. The method of claim 10, further comprising: receiving a sum/product control signal indicating an addition or a multiplication operation; 

and controlling the multiplexer to provide the partial product operands to the adder circuit of the ALU in response to the sum/product control signal indicating the multiplication operation; 

and controlling the multiplexer to provide the first operand and the second operand to the adder circuit of the ALU in response to the sum/product control signal indicating the addition operation.



Claim Objections
Claim 1 is objected to because line 10 ends with a period, though it is not the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 1, it recites “receiving a sum/product control signal indicating an addition or a multiplication operation”.  However, the claim previously recites receiving “a multiplication operation command” and “an addition operation command”.  It is unclear if the sum/product control signal indication of “an addition or a multiplication operation” is meant to antecedently refer to the “multiplication operation command” and/or the “addition operation command”.  For examination purposes, the Examiner interprets the sum/product control signal indication of “an addition or a multiplication operation” as referring to the “multiplication operation command” and the “addition operation command”.  Correction or clarification is requested.

Additionally per Claim 1, it recites “controlling the multiplexer” in line 13.  There is insufficient antecedent basis for “the multiplexer” in the claim.

Dependent Claims 2-12 are rejected for the reasons presented above, due to their dependency upon Claim 1.

As per Claim 15, it recites “a partial product circuit having a plurality of partial product gates…”.  It is unclear if this/these limitation(s) are meant to antecedently refer to the “partial product circuit” and “partial product gates” recited in Claim 13.  For examination purposes, the Examiner interprets the limitations in Claim 15 as referring to the same limitations established in Claim 13.  Appropriate correction is required.

Dependent Claim 16 is rejected for the reasons presented above, due to its dependency upon Claim 15.

As per Claims 17 and 18, they recite “the partial product circuit further comprises an adder circuit configured to receive the respective partial product bits…” and “wherein the adder circuit includes a half adder circuit…”.  However, Claim 13 (from which Claims 17 and 18 depend) recites “the partial product circuit further comprises a half adder circuit configured to receive the respective partial product bits…” (emphasis added).  Thus, it is unclear if the “adder circuit”/”half adder circuit” recited in Claims 17-18 are meant to antecedently refer to the “half adder circuit” recited in Claim 13.  For examination purposes, the Examiner interprets the limitations in Claims 17-18 as referring to the “half adder” recited in Claim 13.  Appropriate correction is required.

Dependent Claim 19 remedies the deficiency with respect to Claim 17, but is rejected due to its dependency upon Claim 15.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As described above with reference to 35 U.S.C. 112(b), the Examiner interprets “an adder circuit” as recited in Claim 17 as antecedently referring to the “half adder circuit” recited in Claim 13.  Thus, Claim 17 broadens the subject matter of the claim upon which it depends, rather than further limiting it.  Moreover, Claim 18 merely repeats the “half adder circuit” limitation(s) recited in Claim 13, which fails provide any additional limitations on the claimed subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiencke (US 2008/0243976) in view of Simkins et al. (US 2005/0144215).

As per Claim 13, Wiencke discloses an apparatus comprising: an arithmetic logic unit (ALU) comprising an adder circuit and a partial product circuit (Abstract and Paragraphs 0018 and 0048, a multiply apparatus comprising a CSA unit outputting a partial product carry vector and partial product sum vector, and a CPA unit for adding the carry vector and sum vector); 
wherein the partial product circuit is configured to determine first and second partial product operands based on received first and second operands by comparing respective bits of the first and second operands at individual partial product gates to provide partial product bits, wherein the partial product circuit further comprises a half adder circuit configured to receive the respective partial product bits from two of the plurality of partial product gates and to provide a sum bit and a carry bit, wherein the partial product operands are based on the sum bit and the carry bit (Abstract and Figure 1 and Paragraphs 0030 and 0048, wherein AND gates compare respective bits from operands A and X and produce respective partial product bits, and half adder circuits receive pairs of partial product bits to generate a sum bit and carry bit, wherein the partial product carry vector and partial product sum vector are based on the half adder outputs); 
wherein the adder circuit is configured to sum the partial product operands during a multiplication operation (Abstract and Figure 1 and Paragraphs 0030 and 0048, the CPA unit provides final summing of the partial product sum and carry vectors to generate the product of the operands).
Wiencke does not explicitly disclose the adder circuit is configured to sum the first and second operands during an addition operation and to sum the partial product operands during a multiplication operation.
However, Simkins discloses an arithmetic logic unit (ALU) comprising an adder circuit and a partial product circuit, wherein the adder circuit is configured to sum the first and second operands during an addition operation and to sum the partial product operands during a multiplication operation (Abstract and Figures 17, 25 and Paragraphs 0219, 0220-0222, 0257, 0260 and 0332-0334, a DSP slice comprises a partial product generator 1727 – which may be a conventional AND array followed by array reduction circuitry – that multiplies two input operands to produce two partial product outputs PP2 and PP1 which are provided to adder 1719 to sum and output the final multiplication product, and wherein the partial product generator is bypassed and the input operands are input to and summed by the adder 1719 in “36-Bit Adder” mode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the routing circuitry taught by Simkins with the multiply and multiply-accumulate units of Wiencke because it provides for increased flexibility and increased functionality, i.e. reconfigurability to support additional operations/calculations (Simkins, Abstract and Paragraphs 0121-0122, 0217, 0222 and Table 2A).

As per Claim 14, Wiencke does not explicitly disclose the apparatus of claim 13, wherein the ALU comprises a multiplexer is configured to provide the partial product operands to the adder circuit in response to the multiplication operation and to provide the first received operand and the second received operand to the adder circuit in response the addition operation.
However, Simkins discloses the ALU comprises a multiplexer is configured to provide the partial product operands to the adder circuit in response to the multiplication operation and to provide the first received operand and the second received operand to the adder circuit in response the addition operation (Figure 17 and Paragraphs 0217, 0220-0222, 0260 and 0332-0334, multiplexer circuitry 1721 selects partial products to perform multiplication AxB and selects input operands to perform addition A+B).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the routing circuitry taught by Simkins with the multiply and multiply-accumulate units of Wiencke because it provides for increased flexibility and increased functionality, i.e. reconfigurability to support additional operations/calculations (Simkins, Abstract and Paragraphs 0121-0122, 0217, 0222 and Table 2A).

As per Claim 15, Wiencke discloses the apparatus of claim 13, wherein the ALU comprises a partial product circuit having a plurality of partial product gates each configured to provide a respective partial product bit based on a respective bit of the first received operand and a respective bit of the second received operand, wherein the partial product operands are based on the respective partial product bit provided by each of the plurality of partial product gates (Abstract and Figure 1 and Paragraphs 0030 and 0048, wherein AND gates compare respective bits from operands A and X and produce respective partial product bits, and half adder circuits receive pairs of partial product bits to generate a sum bit and carry bit, wherein the partial product carry vector and partial product sum vector are based on the half adder outputs).

As per Claim 17, Wiencke discloses the apparatus of claim 15, wherein the partial product circuit further comprises an adder circuit configured to receive the respective partial product bits from at least two of the plurality of partial product gates and to determine a respective sum bit and a respective carry bit, wherein the partial product operands are based on the respective sum bit and the respective carry bit (Abstract and Figure 1 and Paragraphs 0030 and 0048, wherein AND gates compare respective bits from operands A and X and produce respective partial product bits, and half adder circuits receive pairs of partial product bits to generate a sum bit and carry bit, wherein the partial product carry vector and partial product sum vector are based on the half adder outputs).

As per Claim 18, Wiencke discloses the apparatus of claim 17, wherein the adder circuit includes a half adder circuit configured to determine the respective sum bit and the respective carry bit based on two respective partial product bits (Abstract and Figure 1 and Paragraphs 0030 and 0048, wherein AND gates compare respective bits from operands A and X and produce respective partial product bits, and half adder circuits receive pairs of partial product bits to generate a sum bit and carry bit, wherein the partial product carry vector and partial product sum vector are based on the half adder outputs).

As per Claim 19, Wiencke discloses the apparatus of claim 17, wherein the adder circuit includes a full adder circuit configured to determine the respective sum bit and the respective carry bit based on three respective partial product bits (Abstract and Figure 1 and Paragraphs 0030 and 0048, wherein AND gates compare respective bits from operands A and X and produce respective partial product bits, and full adder circuits receive pairs of partial product bits to generate a sum bit and carry bit, wherein the partial product carry vector and partial product sum vector are based on the half adder outputs).

As per Claim 20, Wiencke does not disclose the apparatus of claim 13, wherein the ALU further includes circuitry to perform a shift operation using the first received operand and the second received operand.
However, Simkins discloses the ALU further includes circuitry to perform a shift operation using the first received operand and the second received operand (Figures 9-10 and Paragraphs 0172-0181, the DSP slice multiplies first and second inputs AxB and the result is shifted via shifter 910 prior to being input to a cascaded adder).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the routing circuitry taught by Simkins with the multiply and multiply-accumulate units of Wiencke because it provides for increased flexibility and increased functionality, i.e. reconfigurability to support additional operations/calculations (Simkins, Abstract and Paragraphs 0121-0122, 0217, 0222 and Table 2A).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, and by overcoming the nonstatutory double patenting rejection such as by filing a terminal disclaimer.
Claims 2-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182